



Exhibit 10.15


EXECUTIVE RESTRICTED STOCK AGREEMENT
Western Alliance Bancorporation (the "Company") has granted to the Participant
(or "you") named in the Notice of Grant of Restricted Stock (the "Grant Notice")
to which this Executive Restricted Stock Agreement (the "Agreement") is attached
an Award consisting of Restricted Stock subject to the terms and conditions set
forth in the Grant Notice and this Agreement. The Award has been granted
pursuant to the Western Alliance Bancorporation 2005 Stock Incentive Plan (the
"Plan"), as amended to the Grant Date, the provisions of which are incorporated
herein by reference. By signing the Grant Notice, the Participant: (a)
acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan (the "Plan Prospectus") in the form most recently prepared in
connection with the registration with the Securities and Exchange Commission of
shares issuable pursuant to the Plan, (b) accepts the Award subject to all of
the terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions arising under the
Grant Notice, this Agreement or the Plan.
1.    Definitions and Construction.
1.1.    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)     "Competing Line of Business" means a business that involves a product or
service offered by anyone other than the Company that would replace or compete
with any product or service offered or to be offered by the Company with which
Participant had involvement or substantial knowledge while employed by the
Company (unless the Company and its subsidiaries are no longer engaged in or
planning to engage in that line of business).
(b)     "Plan Administrator" shall mean the Compensation Committee of the Board.
(c)     "Qualified Retirement" means a voluntary resignation of an individual
who is (i) at least sixty (60) years old, (ii) has provided at least ten (10)
years of Service, and (iii) does not take a job with another financial services
company or participate in a Competing Line of Business with the Company during
the vesting period.
1.2.    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term or
is not intended to be exclusive, unless the context clearly requires otherwise.
2.    Administration.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Plan Administrator. All determinations by
the Plan Administrator shall be final and binding upon all persons having an
interest in the Award. Any officer of the company shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided that such officer has apparent authority with respect to such
matter, right, obligation, or election.
3.    The Award.
3.1.    Grant of Restricted Stock. This grant is an award of Stock in the Number
of Restricted Shares set forth on the Grant Notice, subject to the vesting
conditions described below ("Restricted Stock").
3.2.    No Monetary Payment Required. The Participant is not required to make
any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Restricted Stock, the consideration for which shall
be past services actually rendered and/or future services to be rendered to the
Company (or any Affiliate) or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to the Company (or
any Affiliate) or for its benefit having a value not less than the par value of
the shares of Stock.





--------------------------------------------------------------------------------





4.    Issuance and Vesting.
4.1.    In General. On the Grant Date, the Participant will acquire and the
Company will issue in the Participant’s name, subject to the provisions of this
Agreement, the Restricted Stock.
4.2.    Time of Vesting. Except as provided below, shares of Restricted Stock
shall become Vested Shares to the extent and on each applicable date (each a
"Vesting Date") as provided in the Grant Notice. If, however, any such Vesting
Date occurs during a period in which Participant is (i) subject to a lock-up
agreement restricting his/her ability to sell shares of Stock in the open market
or (ii) restricted from selling shares of Stock in the open market because
he/she is not then eligible to sell under the Company’s insider trading or
similar plan as then in effect (whether because a trading window is not open or
Participant is otherwise restricted from trading), vesting in such shares of
Stock will be delayed until the first date (which shall the be treated as the
applicable Vesting Date) on which Participant is no longer prohibited from
selling shares of Stock due to a lock-up agreement or insider trading plan
restriction provided that Participant has been continuously in Service to the
Company or an Affiliate from the Grant Date until such delayed Vesting Date.
4.3.    Effect of Death, Termination Due to Disability or Qualified Retirement.
In the event of the death, termination of Service due to Disability, or
Qualified Retirement of the Participant prior to any Vesting Date, outstanding
shares of Restricted Stock become Vested Shares on such Vesting Date if
Participant continues to satisfy the definition of Disability and Qualified
Retirement on each Vesting Date. If Participant does not satisfy the definition
of Disability or Qualified Retirement at any point during the vesting period,
Participant’s Service shall be terminated and all unvested shares of Restricted
Stock shall be forfeited as provided below.
5.    Termination of Service; Forfeiture of Unvested Restricted Stock.
Unless specifically provided above, in the event that Participant’s Service
terminates prior to any Vesting Date for any reason or no reason, with or
without cause, Participant shall forfeit and the Company shall automatically
reacquire all shares of Restricted Stock subject to this Award which are not
then Vested Shares.
6.    Tax Withholding.
6.1.    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax and withholding obligations of the
Company, if any, which arise in connection with the Award or the vesting of
shares arising from this grant.
6.2.    Withholding in Shares. Subject to applicable law, the Company shall
require the Participant to satisfy its tax withholding obligations by deducting
from the shares of Stock otherwise deliverable to the Participant upon the
Vesting Date of the Award a number of whole shares having a fair market value,
as determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
7.    Section 83(b) Election.
Under Section 83 of the Internal Revenue Code of 1986, as amended (the "Code"),
the difference between the purchase price paid for the shares of Stock and their
fair market value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, "forfeiture restrictions" include the forfeiture as to unvested Stock
described above. Participant may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date.
Participant will have to make a tax payment to the extent the purchase price is
less than the fair market value of the shares on the Grant Date. No tax payment
will have to be made to the extent the purchase price is at least equal to the
fair market value of the shares on the Grant Date. The form for making this
election is attached as Exhibit A hereto. Failure to make this filing within the
thirty (30) day period will result in the recognition of ordinary income by
Participant (in the event the fair market value of the shares as of the vesting
date exceeds the purchase price) as the forfeiture restrictions lapse.
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.





--------------------------------------------------------------------------------





8.    Adjustments for Changes in Capital Structure.
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Participant’s
Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.
9.    Book-Entry Shares.
Unless you are notified otherwise, the Company will use the book-entry method of
recording share issuance. Notwithstanding the foregoing, in lieu of the using
the book-entry method, the Company may issue certificates under this Agreement
and hold the share certificates in escrow until the applicable Vesting Date.
10.    Legends.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Restricted Stock issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
11.    Rights as a Stockholder or Employee.
11.1.    Stockholder Rights. Participant has the right to vote the Restricted
Stock and to receive any dividends declared or paid on such stock. Any
distributions Participant receives as a result of any stock split, stock
dividend, combination of shares or other similar transaction shall be deemed to
be a part of the Restricted Stock and subject to the same conditions and
restrictions applicable thereto. The Company may in its sole discretion require
any dividends paid on the Restricted Stock to be reinvested in shares of Stock,
which the Company may in its sole discretion deem to be a part of the shares of
Restricted Stock and subject to the same conditions and restrictions applicable
thereto. Except as described in the Plan, no adjustments are made for dividends
or other rights if the applicable record date occurs before your stock
certificate is issued.
11.2.    Retention Rights. If the Participant is an Employee, the Participant
understands and acknowledges that the Participant’s employment is at will and
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in Service or interferes in any way with any
right of the Company or any Affiliate to terminate the Participant’s Service at
any time.
12.    Trade Secrets, Confidential Information & Non-Solicitation.
12.1.    Use of Trade Secrets and Confidential Information. During the course of
your Service you will acquire, knowledge of the Company’s Trade Secrets (as
defined below) and other proprietary information relating to its business,
business methods, personnel, customers, and clients (collectively referenced as
"Confidential Information"). You agree that Confidential Information of the
Company is to be used by you solely and exclusively for the purpose of
conducting business on behalf of the Company. You shall keep such Confidential
Information confidential and not divulge, use or disclose this information
except for that purpose. If you resign or are terminated from Service for any
reason, you shall immediately return to the Company all Records and Confidential
Information, including information maintained by you in your office, personal
electronic devices, and/or at home. Confidential Information also includes any
organizational information or staffing information learned in connection with
your Service to the Company, and you shall not (i) share such information with
any recruiters or any other employers, either during or subsequent to your
Service to the Company, or (ii) use or permit use of such as a means to recruit
or solicit any Company Employee (as defined below) away from the Company.
"Trade Secrets" are defined as information, including but not limited to, a
formula, pattern, compilation, program, device, method, technique, or process,
that: (1) derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secrets include, but are not limited to, the following:
(a)    the names, address, and contact information of the Company’s customers or
clients and prospective customers and clients, as well as any other personal or
financial information relating to any customer, client, or prospect, including,
without limitation, account numbers, balances, portfolios, maturity and/or
expiration or renewal dates, loans, policies, investment activities, purchasing
practices, financial plans, insurance, annuity policies and objectives;





--------------------------------------------------------------------------------





(b)    any information concerning the Company’s operations, including without
limitation, information related to its methods, services, pricing, costs,
margins and mark-ups, finances, practices, strategies, business plans,
agreements, decision-making, systems, technology, policies, procedures,
marketing, sales, techniques, agent information and processes;
(c)    any other proprietary and/or confidential information relating to the
Company’s customers, clients, employees, products, services, sales,
technologies, or business affairs.
Records of the Company also constitute Confidential Information. Your obligation
to maintain the confidentiality of the Company’s Records continues at all times
during and after your Service to the Company. "Records" include, but are not
limited to, original, duplicated, computerized, memorized, handwritten or any
other form of information, whether contained in materials provided to you by the
Company, or by any institution acquired by the Company, or compiled by you or
others in any form or manner including information in documents or electronic
devices, such as software, flowcharts, graphs, spreadsheets, resource manuals,
videotapes, calendars, day timers, planners, rolodexes, or telephone directories
maintained in personal computers, laptop computers, personal digital assistants
or any other devices. Records do not become any less confidential or proprietary
to the Company because you may commit some of them to memory or because you may
otherwise maintain them outside of the Company’s offices.
12.2.    Non-Solicitation. In consideration of the Company entering into this
Agreement with you, and due to your access to certain of the Company’s Trade
Secrets and confidential and proprietary information that could cause
irreparable harm to the Company in the event of an unauthorized disclosure, you
agree to abide by the following protective covenants set forth below:
(a)    No Solicitation of Clients, Customers, or Prospective Clients or
Customers. During your employment with the Company and for a period of twelve
(12) months following your resignation or the termination of your employment for
any reason, you shall not (in person or through assistance to others) solicit,
participate in, or promote the solicitation of or communication with, any
clients, customers, or prospective clients or customer of the Company in
association with or pursuit of a Competing Line of Business (as defined below)
if you either had business-related contact with that client, customer, or
prospective client or customer or received Confidential Information about that
client, customer or prospective client or customer in the last two years of your
employment at the Company; provided that, if you are a resident of the state of
California and subject to the laws of the state of California, the restriction
in this paragraph will apply only to solicitations or communications made with
the assistance of the Company’s Confidential Information or Trade Secrets
(b)    No Solicitation of the Company Employees. During your employment with the
Company and for a period of twelve (12) months following your resignation or the
termination of your employment for any reason, you will not (in person or
through assistance to others) participate in soliciting, recruiting, or
communicating with a Company Employee for the purpose of persuading or helping
the Company Employee to end or reduce his or her employment or other
relationship with the Company if you either worked with that the Company
Employee or received Confidential Information or Trade Secrets about that
Company Employee in the last two years of your employment with the Company.
As used in this section, a reference to the "Company" shall include Western
Alliance Bancorporation and its affiliates. "Company Employee" means an
individual employed by or retained as a consultant or contractor to the Company.
This section is not intended to limit the Company’s right to prevent
misappropriation of its Confidential Information, Records, or Trade Secrets
beyond the twelve month period.
13.    Miscellaneous Provisions.
13.1.    Termination or Amendment. The Plan Administrator may terminate or amend
the Plan or this Agreement at any time; provided, however, no such termination
or amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A of the Code. No amendment or addition to this
Agreement shall be effective unless in writing.
13.2.    Nontransferability of the Award. To the extent not yet vested, neither
this Award nor any Restricted Stock subject to this Award shall be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to the Award shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s guardian
or legal representative.
13.3.    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.





--------------------------------------------------------------------------------





13.4.    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.5.    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or an Affiliate, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
13.5(a).
13.6.    Integrated Agreement. The Grant Notice, this Agreement and the Plan
shall constitute the entire understanding and agreement of the Participant and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Grant Notice
and the Agreement shall survive any settlement of the Award and shall remain in
full force and effect.
13.7.    Applicable Law. This Agreement shall be governed by the laws of the
State of Arizona as such laws are applied to agreements between Arizona
residents entered into and to be performed entirely within the State of Arizona.
13.8.    Counterparts. The Grant Notice may be executed in counterparts, each of
which is deemed an original, but all of which together constitute one and the
same instrument.





--------------------------------------------------------------------------------





EXHIBIT A


ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.     The name, address and social security number of the undersigned:
Name:_______________________________________________
Address:_____________________________________________
Social Security No. :____________________________________
2.     Description of property with respect to which the election is being made:
_____________ shares of common stock, par value $.0001 per share, Western
Alliance Corporation, a Delaware corporation, (the “Company”).
3.     The date on which the property was transferred is ____________ __, 20__.
4.     The taxable year to which this election relates is calendar year 20__.
5.     Nature of restrictions to which the property is subject:
The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
6.
The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $__________ per share, for a total
of $__________.

7.    The amount paid by taxpayer for the property was $__________.
8.    A copy of this statement has been furnished to the Company.


Dated: _____________, 20__
_______________________________________
Taxpayer’s Signature
_______________________________________
Taxpayer’s Printed Name







--------------------------------------------------------------------------------





PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)
Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election. The following procedures must be
followed with respect to the attached form for making an election under Internal
Revenue Code section 83(b) in order for the election to be effective:
1.
You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.

2.
At the same time you file the election form with the IRS, you must also give a
copy of the election form to the Secretary of the Company.

3.
You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.






